DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert (U.S. Patent No. 3,227,063.
Regarding claim 1, Lambert discloses a ceiling system (Fig. 1) suspended within a building space, the ceiling system comprising an air moving system (70) comprising a body (72, 20, 40) having an outer surface and an inner surface, the inner surface defining a pressurized air passageway having an inlet (along the longitudinal axis) that receives pressurized air and at least one outlet (90 and approximate B, C) through which the pressurized air exits the pressurized air passageway; at least one panel (12) coupled to and extending from the outer surface of the body of the air moving system (via 20), the at least one panel separating the building space into an occupied space (below 12) and a plenum space (between 12 and 70); wherein the inlet of the pressurized air passageway faces the plenum space and the at least one outlet (approximate B, C) of the pressurized air passageway faces the occupied space such that the pressurized air flows through the pressurized air passageway and flows through the at least one outlet of the pressurized air passageway into the occupied space.
Regarding claim 2, Lambert discloses at least one bracket (30) extending from the outer surface of the body of the air moving system, and wherein the at least one panel is coupled to the air moving system via engagement with the at least one bracket (20, Fig. 1).
Regarding claim 3, Lambert discloses the at least one bracket (30) comprises first and second arms (29 and portion located above and parallel thereto) extending from the outer surface of the body of the air moving system in a spaced apart manner so that a nesting cavity (considered space upon which the tile rests) is defined between the first and second arms, and wherein an edge portion of the at least one panel is disposed within the nesting cavity to couple the at least one panel to the air moving system (Fig. 3).
Regarding claim 4, Lambert discloses wherein the outer surface of the body of the air moving system (70) comprises a first portion located on a first side of a vertical plane and a second portion located on a second side of a vertical plane, and wherein the at least one bracket (30) comprises a first bracket (30) extending from the first portion of the outer surface of the body and a second bracket (30’) extending from the second portion of the outer surface of the body, and wherein the at least one panel comprises a first panel (12) coupled to the air moving system via engagement with the first bracket and a second panel (12) coupled to the air moving system via engagement with the second bracket.
Regarding claim 5, Lambert discloses the first panel (12) extends from the body of the air moving system in a first direction and the second panel (12) extends from the body of the air moving system in a second direction that is opposite the first direction (Fig. 1).
Regarding claim 9, Lambert discloses the body of the air moving system (70) comprises an upper portion (20) located within the plenum space and a lower portion (40) positioned in the occupied space (Fig. 1).
Regarding claim 10, Lambert discloses the at least one panel comprises a first panel (12) extending from a first side of the outer surface of the body of the air moving system (70) in a first direction and a second panel (12) extending from a second side of the outer surface of the body of the air moving system in a second direction that is opposite the first direction, and wherein the body is located between the first and second panels (at approximate 20 and 40).

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a ceiling system supped within a building space comprising an air moving system having a pressurized air passageway having an inlet and at least one outlet, at least one panel coupled to the body of the air moving system and separating the building space into a n occupied and plenum space wherein an inductive air passageway is located below a pressurized air passageway and comprising an inlet  and at least one outlet as recited in claim 6 in combination with claim 1 in its entirety; or a ceiling system suspended within a building space having a plurality of ceiling panels, an air moving system comprising a pressurized air passageway having a body coupled to the exposed surface of one of the plurality of ceiling panels, an inductive air passageway having an outlet  positioned adjacent to the outlet of the pressurized air passageway as recited in claim 11 in its entirety;  or a ceiling system suspended  comprising a radiant ceiling comprising a plurality of conduits,  a plurality of ceiling panels suspended below the radiate ceiling dividing the pace into a plenum space and a lower surface of the radiant ceiling and an occupied space below the plurality of ceiling panels, an air moving system comprising an air mover that is mounted to one of the plurality of ceiling panels and configured to draw air from the plenum space over the lower surface of the radiant ceiling and project the air downwardly into the occupied space as recited in claim 18. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633